Opinion issued December 4, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00741-CV
                            ———————————
           METROPOLITAN TRANSIT AUTHORITY, Appellant
                                        V.
                       ALLISON MCKENZIE, Appellee



               On Appeal from the 157th Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-13289


                          MEMORANDUM OPINION

      Appellant, Metropolitan Transit Authority, has filed a motion to dismiss its

appeal with prejudice because it has settled the case and requests that all costs be

assessed against the party incurring the same. Although there is no certificate of

conference, this motion has been on file with the Court for more than 10 days and
no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

No other party has filed a notice of appeal and no opinion has issued. See TEX. R.

APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                        2